Title: To James Madison from Valentin de Foronda, 28 November 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philada. 28. de Nove. de 1808.

En mí carta ultíma tenía la honra de decìr á V.S. que no ínculcaba en hacerle presente que no recibia repuesta sobre la solícítud de los 21.655.$. que reclamaba el Gobernador de las Provincias ínternas occidentales de Nuevo Mexíco, el Señor Salcedo; y así el escribir á V.S. sobre este asunto nó es otro que envíarle copía de la carta qe. acabo de recíbir de dho. Cavallero, con los documentos comprobantes, que espero tendra V.S. la bondad de debolvermelos.
La carta díce así: "Al avisarme V.S. el recíbo de la cuenta que le dírigi con carta de 6. de Octubre ulto. comprensíva de los gastos causados en estas Províncías, con motivo de la expedícíon Amerícana del cargo del Teníente de Ynfantería Mongomery Píke, me dìce, V.S. en carta de 11: de Febrero proxmo. pasado, que ha reclamado de ese Gobíerno el cobro de los 21.655.$. &c y considero su reíntegro por parte del Gobierno de los Estados Unídos tan justo, como ínfundada qualquìera resístencía que manifíeste a verificarlo.  He creído oportuno informar á V.S. que en la mencíonada cuenta se íncluyeron cargos, cuya pronta satísfaccíon debe verla el mìsmo Gobíerno, como de rígurosa Justicia, sin perjuicio del ígual derecho que tíenen otros de los comprendìdos que son de debida remuneracion, y los Restantes de que tampoco puede desentenderse sín agravio de la Justícía, la muy debida y racíonal recompensa de su importe.
Consísten los prímeros en 1470.$.  rs. segun individualíza la adjunta cuenta, señalada con el No. 1o. cuyo orígen son las erogaciones efectívas que ha hecho la. Rl. Hacíenda, facilitando á la partida de Píke todo lo necesario para su subsístencia, socorros, y víajes por estas Provincías.  Los segundos ascíenden a 17.962.$.6.rs. ínvertídos y devengados por vecíndarios de la Províncía del Nuevo Mexíco, a quíenes con perjuicio del desempeño de sus obligacíones, del trabajo de que depende su subsístencia, se emplearon en las fatígas que demandó la noticia de dha. expedicion, y su ínternacíon en estos domínios del Rey, segun por menor indivìdualíza la cuenta, que tambien acompaño à V.S. baxo el No. 2. y ultimamente los terceros cuyo monte es 2630$.3rs.3.qs. en los termínos que manifíesta la cuenta No. 3. proceden de la ínegable recompensa que el proprio Gobíerno Amerícano está obligado à veríficar al Rl. Herario, por los gastos que hizo la tropa veterana de la enuncíada Provìncia de Nuevo Mexico en las marchas, exploraciones y salida á que dió motivo la expedn. de Píke.
Las referídas tres cuentas suman 22064.$.3.rs. de cuya cantídad á la 21.655.5rs.3.qs. que es èl ímporte de la anteríor, hay el aumento de 408.$.2.rs.8.qs. que se han ínvertído, y acredítado desde 6. de Octubre proxmo. anteríor en que remiti aquella, por erogacíones posterìores de la expedicíon, hasta fín del inmediato mes de Abril: de manera, que continuando los gastos de esta deberá seguírse nueva cuenta desde 1o. de Mayo proxmo., lo que me ha parecido necesarío hacer presente á V.S. para su gobno. y en precaucíon de equìvocada ínteligencía en lo succesivo."  Ofrezco á V.S. todos mis respetos y consideracíones, pídíendo a Dios guè. su vida ms. as.  B. L M de V S su mas atento servídor

Valentin de Foronda

